Exhibit 3.1(i) FIRST AMENDED AND RESTATED CERTIFICATE OF AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF ECO2 PLASTICS, INC. Filing Pursuant to 242 and 245 of the General Corporation Law of the State of Delaware The undersigned hereby executes the following First Amended and Restated Certificate of Amendment to the Articles of Incorporation of ECO2 Plastics, Inc., incorporated in the State of Delaware on March 28, 2000 under the name Itec International Technologies, Inc., under the General Corporation Law of the State of Delaware: ARTICLE I CORPORATE NAME The name of the Corporation, henceforth, shall be “ECO2 Plastics, Inc.” ARTICLE II REGISTERED AGENT The Corporation shall have its registered office in the State of Delaware in Kent County at 40 East Division Street Suite A, Dover, DE 19901, and its registered agent at such address is Paracorp, Inc. ARTICLE III CORPORATE PURPOSE The nature of the business of the Corporation and its objects and purposes are to carry on any lawful business or trade which is calculated, directly or indirectly, to promote the interests of the Corporation or to enhance the value of its assets, and to exercise all powers granted to a Corporation formed under the Title 8 of the General Corporation Law of the State of Delaware or any amended version of that Act or any successor Acts. ARTICLE IV CAPITAL STOCK A.The Corporation shall have authority to issue a total of Two Billion Two Hundred Million (2,200,000,000) shares of all classes of capital stock in two classes: One Billion Five Hundred Million (1,500,000,000) shares of common stock (“Common
